                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 CHRISTOPHER LEE PRICE,                          :
    Plaintiff,                                   :
                                                 :
 v.                                              :        CIVIL ACTION 1:19-00057-KD-MU
                                                 :
 JEFFERSON S. DUNN, et al.,                      :
     Defendants.                                 :

                                             ORDER

       This matter is before the Court on "Plaintiff's Motion for Stay of Execution, Amendment of

the Trial Date, or Injunction Prohibiting Administration of Rocuronium Bromide." (Doc. 64).


       On April 12, 2019, the Supreme Court vacated the Eleventh Circuit's affirmance of this

Court's stay of Price's execution. Dunn v. Price, 139 S.Ct. 1312, 2019 WL 1575043, *1 (Mem) (Apr.

12, 2019). On April 15, 2019, this Court held a Status Conference at which time Price was advised

that any future filings must address two (2) questions: 1) whether this Court has jurisdiction to

proceed given the absence of a mandate from the Eleventh Circuit; and 2) whether the Supreme

Court's order vacating the stays of his execution also resolves his Section 1983 action. That same

day, the State of Alabama filed an emergency motion to set an expedited second execution date for

Price in the Alabama Supreme Court. (Doc. 55-1). On April 16, 2019, the Alabama Supreme Court

ordered Price to show cause, by April 23, 2019, as to why his execution should not be expedited.

(Doc. 55-1).


       On April 18, 2019, Price filed his supplemental brief in this Court, contending the Court has

jurisdiction and that the Supreme Court's ruling is limited to the injunctive request (i.e., not

dispositive to his Section 1983 claim). (Docs. 56, 57). On April 18, 2019, the Eleventh Circuit

issued the mandate. (Docs. 57, 58). On April 19, 2019, Defendants responded, conceding that this


                                                 1
Court has jurisdiction to proceed in light of the issuance of the mandate, but arguing that the Supreme

Court's ruling -- though limited to the injunctive request -- is dispositive to Price's Section 1983

claim. (Doc. 60). On April 22, 2019, this Court granted Price's request for an expedited trial setting

and set his Eighth Amendment claims for a June 10, 2019 non-jury trial on the merits. (Doc. 61).

On April 26, 2019, the Eleventh Circuit recalled its mandate. (Doc. 62).


       On April 29, 2019, Defendants notified the Court that Price's execution date was set by the

Alabama Supreme Court for May 30, 2019. (Doc. 63). On April 30, 2019, Price filed the present

motion. (Doc. 64).


       Price's request to stay the execution and/or to reset the trial date to an earlier/expedited setting

is DENIED. As to the stay of execution, the Supreme Court held as follows:


       The application to vacate the stay of execution…is granted, and the stays entered by the
       District Court for the Southern District of Alabama and the United States Court of Appeals
       for the Eleventh Circuit on April 11, 2019, are vacated. In June 2018, death-row inmates in
       Alabama whose convictions were final before June 1, 2018, had 30 days to elect to be
       executed via nitrogen hypoxia. Ala. Code §15-18-82.1(b)(2). Price, whose conviction became
       final in 1999, did not do so, even though the record indicates that all death-row inmates were
       provided a written election form, and 48 other death-row inmates elected nitrogen hypoxia.
       He then waited until February 2019 to file this action and submitted additional evidence
       today, a few hours before his scheduled execution time. See Gomez v. United States Dist.
       Court for Northern Dist. Of Cal., 503 U. S. 653, 654 (1992) (per curiam) (“A court may
       consider the last-minute nature of an application to stay execution in deciding whether to
       grant equitable relief.”).
Dunn v. Price, ___S.Ct.____, 587 U.S. ___, 2019 WL 1575043, *1 (Mem) (Apr. 12, 2019). The

Supreme Court vacated the stay of execution due to Price's failure to timely elect for nitrogen

hypoxia, making clear that a stay of execution is not an available remedy to Price.

       Price also requests that in the event the Court declines to issue a stay or set an earlier trial,

the parties be required "to stick to the previously set trial schedule, including discovery schedule,

because of the possibility that (i) the Eleventh Circuit or United States Supreme Court will issue a

contrary ruling, or (ii) the United States Supreme Court will issue a favorable ruling on Mr. Price’s

                                                    2
petition for certiorari with respect to his October 2014 Eighth Amendment claim, which is being

conferenced on May 9, 2019." It is ORDERED that the Court's previous order regarding discovery

REMAINS IN EFFECT unless and until it becomes moot.


        Price alternatively requests the entry of an injunction prohibiting the State from administering

rocuronium bromide (a paralytic agent) during his May 30, 2019 execution. Price contends that the

drug will paralyze his diaphragm muscles; the drug is not necessary to accomplish his execution;

there is no legitimate penological justification for administering the drug; the drug has no

anesthetic/pain-relieving properties; the drug will not speed up his death; and the drug will

significantly and needlessly increase his pain by "superadding an unnecessary suffocation element."

(Doc. 64 at 3). The State is ORDERED to respond to this part of the motion on or before May 7,

2019.


        DONE and ORDERED this the 1st day of May 2019.


                                               /s/ Kristi K. DuBose
                                               KRISTI K. DuBOSE
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                   3
